Citation Nr: 1518516	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-15 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that case, the RO confirmed and continued a previous denial of entitlement to service connection for PTSD.

The case was remanded in April 2014 for additional development; it is again before the Board for further review.

The Veteran presented testimony before the undersigned Veterans Law Judge via videoconference in June 2012.  A transcript of this hearing has been associated with the record.


FINDINGS OF FACT

1.  By a July 1998 rating decision, the RO denied entitlement to service connection for PTSD.  The appellant did not file an appeal and no new evidence pertinent to those claims was received by VA within one year from the date that the RO mailed notice of the determination.

2.  By a March 2000 decision, the RO found that no new and material evidence had been presented in order to reopen a claim for service connection for PTSD.  The appellant filed a timely notice of disagreement, and was issued a statement of the case in May 2000.  In a November 2000 rating decision, the RO found that new and material evidence had not been presented to reopen the claim for entitlement to service connection for PTSD.  The Veteran did not perfect an appeal of the 2000 rating decisions, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the November 2000 determination.

3.  In a January 2009 rating decision, the RO found that no new and material evidence had been presented in order to reopen the Veteran's claim.  The appellant did not file an appeal and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination. 

4.  Evidence received since the RO's January 2009 decision neither raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for PTSD, nor relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied reopening of a claim for entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).

2.  Evidence relating to the appellant's claim of service connection for a PTSD received since the January 2009 rating decision is not new and material, and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

Here, the appellant was sent a letter in May 2010 that informed him of the division of responsibilities between VA and a claimant in developing the claim. Moreover, the letter informed him of what type of information and evidence was needed to establish a disability rating and effective date, and met the notification requirements set out in Kent. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

When no new and material evidence has been received sufficient to reopen a claim, a VA examination is not required.  38 C.F.R. § 3.159 (c)(4)(C)(iii) (2013).  Here, even though new and material evidence had not been submitted, the appellant was afforded a VA examination in August 2010.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  This case was remanded in April 2014, in order to obtain medical records from the Dallas, Texas VA medical center (VAMC) reflecting treatment reported by the Veteran to have been provided in 1974 for a leg injury.  The Veteran had contended that, while he was hospitalized for treatment for his leg, he met with a psychiatric provider.  Medical records were obtained from the Dallas VAMC reflecting treatment for a leg injury in 1973.  While this is not the exact timeframe the Veteran had reported, the Board finds that, as his reports were based on recollection of treatment provided in the distant past, these records reflect the treatment he described.  No other medical records were provided in response to the request for records from the Dallas VAMC.  As such, the Board finds that there has been substantial compliance with its remand directives.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the appellant's service treatment records, as well as post-service reports of VA and private treatment and examination.

The Board has reviewed the record and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

In order to reopen and review a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "[T]he question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied."  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006); see Bostain v. West, 11 Vet .App. 124, 127 (1998) (noting that the 'last final disallowance' of a claim was the denial of a request to reopen).  The provisions of 38 C.F.R. § 3.156(a) define new evidence as evidence not previously submitted to agency decision makers and material evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

"[T]he phrase 'raise a reasonable possibility of substantiating the claim' does not create a third element for new and material evidence."  Rather, it is simply "a component of the question of what is new and material evidence," and should be informed by the question of whether the "evidence could, if the claim were reopened, reasonably result in substantiation of the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  New and material evidence is not required "as to each previously unproven element of a claim."  Id. at 120.  Thus, the question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006), for determining whether a VA examination is necessary.  If the McLendon standard is met, the claim should be reopened.  See id.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

By a July 1998 rating decision, the RO determined that service treatment records were totally silent for the complaint of treatment for or diagnosis of PTSD, and that there had been no record of treatment for any disability since service.  As such, the RO denied entitlement to service connection for PTSD.  The appellant did not file an appeal and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination.

By a March 2000 decision, the RO found that no new and material evidence had been presented in order to reopen the Veteran's claim of service connection for PTSD.  The appellant filed a timely notice of disagreement, and was issued a statement of the case in May 2000.  By a November 2000 rating decision, the RO found that new and material evidence had not been presented to reopen the claim for entitlement to service connection for PTSD.  The Veteran did not perfect an appeal to the 2000 rating decisions, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the November 2000 determination.

In a January 2009 rating decision, the RO found that no new and material evidence had been presented in order to reopen the Veteran's claim.  The appellant did not file an appeal and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determination. 

The evidence of record at the time of the January 2009 rating decision included the Veteran's service treatment and personnel records, stressor statements, VA medical records and examination reports.

In order to reopen the claim, the new evidence since the most recent final decision in January 2009 would need to address the bases upon which the claim was denied on the merits, in July 1998.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. 110.

The Veteran filed another claim of entitlement to service connection for PTSD in May 2010.  He did not present any new contentions.

In June 2010, the Veteran submitted an undated, handwritten letter from his mother and an October 1999 certificate of completion for a PTSD treatment program, which were already considered in an earlier rating decision and are therefore not new.  In addition, he submitted a response to his VCAA notice, reporting that he did not have any additional evidence to submit.

Later in June 2010, the Veteran re-submitted the October 1999 completion certificate for a PTSD treatment program.  He additionally submitted a letter from L.B., which included her observations that the Veteran was hostile towards friends, family, or anyone in general, became sweaty and pale in crowds, and indicated that he did not plan on "being around much longer" for her and their son.  However, these symptoms, including his anger and reclusive tendencies, had already been considered in prior final decisions.  Finally, the Veteran included a statement reporting an incident in February 1971 when the Viet Cong threw a satchel over a wall which exploded, and also in March 1971 when he came under fire from the enemy.  These contentions were considered by prior final decisions and are therefore not new evidence.

A July 2010 VA medical records shows a problem list which included PTSD and depression; however, VA medical records listing these diagnoses on the problems lists were of record at the time of the January 2009 rating decision and were considered by the RO.

The Veteran underwent a VA examination in August 2010.  The examiner found that results of tests administered during the examination were reflective of an individual who has presented himself in an overly negative light likely in an attempt to enhance potential for compensation.  The examiner opined that the Veteran did not meet criteria for PTSD, but diagnosed ongoing polysubstance dependence, substance-induced mood disorder, and antisocial personality disorder with paranoid and borderline traits.  The examiner noted that these were lifelong difficulties and were not related to service.  VA medical records dated in 2010 reflect that the Veteran had diagnoses of depression, alcohol dependence, nicotine dependence, PTSD by history, polysubstance abuse by history, and anti-social personality disorder.  

These records, which are new evidence, reflect diagnoses that have already been part of the record and considered by prior final decisions.  Therefore they do not aid in substantiating the Veteran's claim of entitlement to service connection for PTSD.

The Veteran provided testimony before the undersigned Veterans Law Judge in June 2012.  The Veteran indicated that he disagreed with the findings of the VA examiner in that he did not have difficulties prior to service.  His wife additionally testified as to his symptoms, which had been considered in prior final rating decisions.  The Veteran reported stressors of setting an attack dog on a child, a soldier putting a pistol in his face and robbing him, shootouts, gunfights, and patrolling a bomb dump.  However, these stressor statements were part of the record and considered by the RO at the time of the January 2009 rating decision. 

A 1973 VA medical record reflected treatment for his leg; however, no psychiatric complaints or treatment were noted.  Therefore, this evidence, while new, does not aid in substantiating the Veteran's claim.

Private medical records dated from June 2014 to November 2014 reflect diagnosis of and treatment for lung cancer and are unrelated to the Veteran's claim for entitlement to service connection for PTSD.

The Board finds that, as new and material evidence has not been submitted that relates to an unestablished fact or raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for PTSD, the petition to reopen this claim is denied.



ORDER

As new and material evidence has not been received, the petition to reopen a claim of entitlement to service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


